In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: February 9, 2021

* * * * * * * *                     *     *   *   *    *
DOROTHY SHIELDS,                                       *
Representative, Estate of                              *        UNPUBLISHED
NAJEE SHIELDS,                                         *
                                                       *        No. 14-470V
                            Petitioner,                *
v.                                                     *        Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *        Attorneys’ Fees and Costs.
AND HUMAN SERVICES,                                    *
                                                       *
                            Respondent.                *
                                                       *
*      * *   *    *    *    *   *   *     *   *   *    *

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Christine M. Becer, U.S. Department of Justice, Washington, DC, for respondent.

                           DECISION ON ATTORNEYS’ FEES AND COSTS1

       On August 18, 2020, Dorothy Shields (“petitioner”) filed a motion for final attorneys’
fees and costs. Motion for Attorneys’ Fees and Costs (“Fees App.”) (ECF No. 94). For the
reasons discussed below, I GRANT petitioner’s motion and award a total of $2,777.40.

     I.   Procedural History

       The prior procedural history is set forth in my prior decision awarding interim attorneys’
fees and costs on January 8, 2019. Interim Fees Decision (“Int. Decision”) (ECF No. 85).
Afterwards on March 24, 2020, petitioner filed a motion for a decision dismissing the petition
(ECF No. 89), which I granted that same day (ECF No. 90).


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
decision will be available to anyone with access to the Internet. Before the decision is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the decision will be posted on the
court’s website without any changes. Id.
        On August 18, 2020, petitioner filed the instant motion for final attorneys’ fees and costs.
Petitioner requested $2,777.40 in attorneys’ fees. Fee App. at 1. The attorneys’ costs were
included in the interim fee application and petitioner herself has no costs in the case. Id. On
September 1, 2020, respondent reacted to the fees motion, providing that respondent “is satisfied
that the statutory requirements for an award of attorneys’ fees and costs are met in this case” and
“recommend[ing] that the Court exercise its discretion and determine a reasonable award for
attorneys’ fees and costs.” Resp. Response (ECF No. 95) at 2, 3. Petitioner did not file a reply.
The matter is now ripe for adjudication.

 II.   Analysis

        Under the Vaccine Act, the special master may award reasonable attorneys' fees and costs
for a petition that does not result in an award of compensation but was filed in good faith and
supported by a reasonable basis. § 300aa–15(e)(1). Here, although the petition was eventually
dismissed, the undersigned previously noted the presence of good faith and reasonable basis
when awarding interim fees. The work for which reimbursement is now requested also has a
reasonable basis because it was necessary to bring the matter to a conclusion. Accordingly, a
final award of attorneys' fees and costs is proper.

        Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct.
482, 484 (1993). Adequate proof of the claimed fees and costs should be presented when the
motion is filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua
sponte, independent of enumerated objections from the respondent. Sabella v. Sec’y of Health &
Human Servs., 86 Fed. Cl. 201, 208-09 (Fed. Cl. 2009); Savin v. Sec’y of Health & Human
Servs., 85 Fed. Cl. 313 (2008).

    A. Attorneys’ Fees

       Petitioner requests the following hourly rates:

                                                            2019                            2020
 Edward Kraus                                            $418.00                          $435.00
 Amy Kraus                                                   N/A                          $365.00
 Joyce Westphal (paralegal)                              $145.00                          $160.00

        Pet. Fee App. at 4. Special masters have previously awarded these rates and I find that
they are reasonable for the work documented in the instant motion.

         Turning next to review of the submitted billing statement, I find that the overall hours
spent on this matter appear to be reasonable. The entries reasonably and accurately describe the
work performed and the length of time it took to perform each task. Moreover, respondent has
not identified any particular entries as being objectionable. Therefore, petitioner is entitled to
final attorneys’ fees of $2,777.40.


                                                 2
III.     Conclusion

      Accordingly, I award a lump sum in the amount of $2,777.40, representing
reimbursement for petitioner’s final attorneys’ fees and costs, in the form of a check
payable to petitioner and her attorney Edward Kraus.2

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court shall enter judgment in accordance herewith.3

         IT IS SO ORDERED.
                                                                                 s/Thomas L. Gowen
                                                                                 Thomas L. Gowen
                                                                                 Special Master




2
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against at client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                          3